Thomas A. Aurelio, J.
This is an article 78 proceeding to review a determination of the State Rent Administrator which granted a corporate landlord certificates of eviction against all tenants of a certain building, some of whom are petitioners, pursuant to subdivision a of section 58 of the State Rent and Eviction Regulations of the Temporary State Housing Rent Commission. Petitioners do not attack the administrator’s findings relating to the landlord’s good faith or financial ability. Instead, petitioners contend that section 58 of the regulations is in conflict with section 1 of the Emergency Housing Rent Control Law (L. 1946, ch. 274 as amd.) and section 72-k of the General Municipal Law. Neither of petitioners’ contentions is well taken. Section 1 of the Emergency Housing Rent Control Law is qualified specifically by section 5 thereof. Subdivision 2 (par. [c]) of said section 5 authorizes evictions where a landlord, as here, seeks in good faith to recover possession of housing accommodations for substantial alteration, remodeling or demolition. As to petitioners’ other argument, it is to be noted that the landlord proceeded under subdivision a of section 58 of the regulations. This is an alternative to commencing proceedings to secure certificates of eviction under subdivision b thereof, wherein it is necessary to show that the proposed demolition is in accordance with some neighborhood rehabilitation program, under conditions imposed by section 72-k of the General Municipal Law. Petitioners appear to have wrongfully concluded that such proceedings are not alternative. Moreover, the constitutionality of section 58 of the regulations, as amended, has been upheld (Matter of B. G. L. V. Co. v. Weaver, 2 A D 2d 972, affd. 4 N Y 2d 718). The determination of the State Rent Administrator herein was neither illegal, arbitrary nor capricious. The petition is accordingly, dismissed.